        Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 1 of 24




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                      : CRIMINAL ACTION
                                               :
                 v.                            : NO. 98-178
                                               :
 ROBERT EARL MARTIN                            :
                                               :

                                     MEMORANDUM

KEARNEY, J.                                                                        July 13, 2020

       Even when an incarcerated person presents medical conditions which we consider

constitute extraordinary and compelling reasons for compassionate release due to the risk of

COVID-19 in our federal prisons, Congress requires we grant compassionate release only when

we can find the released incarcerated person would not pose a danger to others and the community

upon release. We today evaluate whether a sixty-six-year-old man serving a life sentence

following convictions for felony murder followed by two bank robberies using a sawed-off

shotgun after lengthy prison sentences no longer poses a danger to others or the community. The

United States concedes his health presents extraordinary and compelling reasons for release, but

his life of violent crime poses too great a risk of danger.   We commend the man for his clean

disciplinary history for several years. We appreciate his remorse for his violent crimes. But we

cannot find his release would not pose a danger to others and the community. We cannot find his

release is consistent with Congress’s sentencing factors. As an adult man after completing a prison

sentence for felony murder, he twice played the principal role in robbing banks with shotguns the

last two times courts released him from custody, including in the community where he now wishes

to live. We must deny his motion for compassionate release.
        Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 2 of 24




I.     Facts

       Robert Earl Martin moved to Philadelphia at age thirteen to live with a sister in a tough

neighborhood. 1 He started using marijuana and PCP at age thirteen. 2 Mr. Martin admits his

childhood lacked discipline and he joined a street gang. He often moved. 3 His grandmother helped

to raise him. 4 Mr. Martin has a below average I.Q., and the Pennsylvania Department of

Corrections testing placed his academic potential at a junior high school level. 5

                            Mr. Martin’s first conviction with violence.

       A Philadelphia bar owner refused to serve eighteen-year-old Mr. Martin and seven

companions due to suspicious behavior on April 14, 1973. 6 On their way out, the young group

took a female patron’s purse, leading to an altercation with her husband and others in the street

outside the bar. 7 Mr. Martin fled with four others, and returned with a sawed-off shotgun. 8 Soon

after, the police responded to a shotgun injury at the scene. 9 The victim, a young woman, had a

wound to her right side and later died in the hospital. 10 Mr. Martin claims one of the patrons swung

a barstool at him, knocking the gun and causing it to fire. 11 The jury found Mr. Martin guilty of

second-degree, or felony, murder. 12 In May 1974, the state court sentenced Mr. Martin to ten to

twenty years and resentenced him on February 17, 1978 to seven to fourteen years. He received

his General Equivalency Diploma in August 1978 while in the custody of the Pennsylvania

Department of Corrections. 13 The state court paroled Mr. Martin on June 5, 1980. 14

       After release on parole, Mr. Martin began residing with his common law wife, Karen

Stith. 15 He and Ms. Stith have three children. 16 Mr. Martin also fathered three other children. 17 Mr.

Martin reports in 1984 he began using one to two ounces of cocaine per week. 18 He continued at

a high level of drug consumption into summer 1988. 19




                                                   2
            Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 3 of 24




                             Mr. Martin’s second conviction with violence.

            In June 1988, Mr. Martin and two accomplices obtained a defective shotgun in Dudley,

North Carolina and carried out a plan hatched by Mr. Martin to rob the Branch Banking and Trust

Company in Goldsboro, North Carolina. One of the accomplices drove the getaway car, and a

second man accompanied Mr. Martin inside the branch. Mr. Martin wielded the recently acquired,

broken shotgun and announced they intended to rob the establishment while his partner took

$3,690 in cash from the tellers. 20 Mr. Martin needed the money to support his $125 a day drug

habit. 21

            Mr. Martin admitted he planned and carried out the robbery to support his drug habit. 22 Mr.

Martin pled guilty to charges of armed bank robbery and possession of a firearm in relation to a

crime of violence. 23 The United States District Court for the Eastern District of North Carolina

sentenced him to ninety-six months.24

            The Bureau of Prisons placed Mr. Martin in FCI Memphis. 25 Mr. Martin worked in various

assignments and received good work assessments and only three minor disciplinary write-ups at

FCI Memphis. 26 The Bureau of Prisons released Mr. Martin to the Greater Philadelphia Center for

Community Corrections and placed him on supervised release on July 2, 1995. 27

            The halfway house reported Mr. Martin had a poor relationship with staff and shirked

program rules. 28 He neglected to perform assigned work duties, refused to provide proof of his

earnings as a barber, did not obey staff orders and did not attend meetings with his assigned case

manager. 29 His probation officer referred him to the Belmont Treatment Outpatient Program in

September 1995 but he failed to attend on a regular basis despite receiving numerous chances to

attend and complete the substance abuse treatment program. 30 On the basis of noncompliance, the

United States moved to revoke his supervised release. Judge Shapiro revoked his release on



                                                     3
         Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 4 of 24




January 31, 1996. 31 Judge Shapiro sentenced him to another six months in prison but did not order

a further period of supervised release. 32

          Mr. Martin’s third offense with violence leading to his present life sentence.

        Less than two years after being released, Mr. Martin robbed a United Bank branch at on

West Girard Avenue in Philadelphia on March 6, 1998. Mr. Martin entered the bank alone carrying

a sawed-off double-barreled shotgun. 33 He approached an unarmed female bank guard standing in

the lobby and announced his intention to rob the bank. 34 He placed the sawed-off shotgun next to

her head and demanded he be let into the teller area. 35 The guard pushed the shotgun barrel away

from her head. 36 Mr. Martin then struck her in the head with the weapon and threatened to shoot

her, 37 and he “told bank personnel in the teller area that he would blow the guard's head off if they

did not let him in.” 38

        A customer service representative buzzed Mr. Martin through locked doors into the teller

area. 39 As he entered, Mr. Martin aimed the sawed-off shotgun at the bank guard as he entered. 40

Once inside the teller area, he shoved the bank guard onto the floor and opened a cash drawer,

removing approximately $6,694. 41 Mr. Martin left the bank on foot, stuffing the money into his

sweatshirt pockets as he left. 42

        In April 1998, our grand jury returned a two-count indictment against Mr. Martin. 43 The

grand jury charged Mr. Martin with armed bank robbery under 18 U.S.C. § 2113(d) and using and

carrying a firearm during and in relation to the armed bank robbery under the Armed Career

Criminal Act. 44 The grand jury charged Mr. Martin with using a sawed-off double-barreled

shotgun while robbing United Bank. 45

        Three bank employees testified at trial and positively identified him as the person who

committed the bank robbery. 46 On July 1, 1998, a jury found Mr. Martin guilty on both counts.47



                                                  4
         Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 5 of 24




The United States sought life imprisonment under section 3559(c), 48 known as the “three-strikes”

statute, based on his 1974 conviction for second-degree murder and the 1988 conviction for

carrying a firearm in relation to the bank robbery and armed bank robbery.

        The Honorable Norma Shapiro rejected Mr. Martin's challenge to the application of the

three-strikes statute and sentenced him to life imprisonment. 49 Mr. Martin has an uncomplicated

disciplinary record for his current term of incarceration. He has been cited for minor behavioral

issues in the past, but Mr. Martin has no infractions since 2004. 50 Mr. Martin has participated in a

number of educational courses and certificate programs available to him. 51 He has also completed

the Bureau of Prisons’ drug education program, “and twice completed the UNICOR Chemical

Pretreatment Training.” 52

        Mr. Martin is now a sixty-six-year-old man suffering from chronic obstructive pulmonary

disease (COPD), asthma, obesity, coronary artery disease, ischemic cardiomyopathy, a blood clot

in his heart, hypertension, and high cholesterol. 53

        Doctors first diagnosed Mr. Martin with a heart condition in 1996 after he suffered a heart

attack. 54 “Records from the St. Joseph's Hospital in Philadelphia listed that the subject was

admitted on December 24, 1998 for a principal diagnosis of [scar tissue in the chest] with trapped

lung and secondary diagnosis of pneumonia, cocaine abuse and coronary artery disease.” 55

        Mr. Martin today suffers from ischemic cardiomyopathy, which decreases the heart’s

ability to pump blood. 56 Mr. Martin has a calcified blood clot in the left ventricle of his heart

despite anticoagulant use. 57 To control his high blood pressure and high cholesterol, Mr. Martin

takes losartan, 58 atorvastatin, 59 carvedilol, 60 apixaban, 61 and furosemide. 62




                                                    5
          Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 6 of 24




          Mr. Martin suffers from illnesses of his lungs, COPD and asthma, which he treats with

“Spiriva daily [and] Symbicort a few times a week.” 63 His respiratory and cardiac illnesses can at

times make him feel short of breath. 64

                      Mr. Martin's moves pro se for compassionate release.

          On March 30, 2020, Mr. Martin requested compassionate release from the Warden at FCI

Butner Medium II. 65 The Warden denied his request on April 2, 2020. 66 Mr. Martin moved pro se

for compassionate release on May 21, 2020, arguing his numerous medical issues place him at a

high risk for poor outcomes or death from COVID-19, which constitutes an “extraordinary and

compelling” reason for sentence reduction to time served. In his pro se motion, Mr. Martin also

sought to again challenge our February 28, 2020 dismissal of his second or successive section 2255

petition, arguing we improperly applied the Davis decision to his case. 67

          Now represented by the Federal Defender, Mr. Martin seeks compassionate release from

custody arguing his serious medical conditions coupled with the threat of contracting COVID-19

while in custody presents an extraordinary and compelling reason for sentence reduction. Mr.

Martin argues he would not present a danger to the community if released because of his age,

medical conditions, and rehabilitation from incarceration, and he argues releasing him would not

undermine goals of criminal sentencing. If released, Mr. Martin states he is able to reside with a

sister in Dudley, North Carolina, where she lives with her husband in a five-bedroom house. 68 Mr.

Martin claims there is space for him to self-isolate and socially distance should he need to live

there. 69 Three of his other siblings also live in the town of Dudley and would be able to assist

him. 70




                                                 6
        Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 7 of 24




II.    Analysis

       The United States opposes Mr. Martin’s motion for compassionate release.

       Congress allows us to reduce an incarcerated person’s final sentence if we determine (1)

the person exhausted his administrative requests to the Warden; (2) “extraordinary and compelling

reasons” warrant a reduction; (3) reducing the final sentence is “consistent with any applicable

policy statements issued by the Sentencing Commission”; and (4) the applicable sentencing factors

under section 3553(a) warrant a reduction. 71 The United States does not dispute Mr. Martin meets

the first and second requirements. 72

       The United States acknowledges Mr. Martin petitioned the Bureau of Prisons before filing

this motion. The United States also concedes he presents an “extraordinary and compelling” reason

for a reduced sentence because his heart and lung conditions place him at risk of death or serious

outcomes if he contracts COVID-19. 73 But the United States maintains we cannot release Mr.

Martin because he fails to satisfy the third and fourth requirements. The United States argues Mr.

Martin is a danger to his community so his release would be inconsistent with applicable policy

statements. The United States also argues the section 3553(a) factors do not warrant a reduction

because early release would not reflect the seriousness of the offense, promote respect for the law,

or provide just punishment for the offense. In response to the United States’ memorandum

opposing compassionate release, the Federal Defender reiterates Mr. Martin is unlikely to return

to crime due to his advanced age and medical conditions and argue other courts have released

violent criminals who present similar medical conditions.

       We agree with the United States and cannot find Mr. Martin warrants compassionate

release given he remains a danger to others and the community and the section 3553(a) factors do

not warrant reducing his life sentence.



                                                 7
        Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 8 of 24




       A.      Mr. Martin is a danger to others and the community.

       Mr. Martin argues he has shown by his conduct he is no longer a threat to public safety and

granting him compassionate release would not endanger the community. The United States

responds Mr. Martin’s violent criminal history shows he would endanger the community if

released. While we commend Mr. Martin’s clean disciplinary history for over fifteen years, his

repeated violent crimes do not allow us to find he is prepared to safely reenter the community.

       The Commission's policy statement provides for granting a sentence reduction only if

“[t]he defendant is not a danger to the safety of any other person or to the community, as provided

in 18 U.S.C. § 3142(g).” 74 “The factors listed in 3142(g) are largely duplicative of those in

3553(a).” 75 These factors assess the defendant’s possible danger to the community, by considering

“the nature and circumstances of the offense charged,” “the history and characteristics of the

person,” including “the person’s character, physical and mental condition, family ties, . . .

community ties, past conduct, history relating to drug or alcohol abuse, [and] criminal history,”

and “the nature and seriousness of the danger to any person or the community that would be posed

by the person’s release.” 76

       Sentencing judges reviewing the “nature and circumstances of the offense charged” focus

on the violence of the crime and how long ago the crime took place. 77 We are reluctant to grant

compassionate release if the movant committed a violent crime within a relatively short time

period of moving for compassionate release. 78 And although some judges are more willing to

grant a compassionate release motion if a movant’s violent offense occurred further in their past, 79

judges have been reticent to release incarcerated persons with a history of life-threatening physical

violence regardless of how long the individual has already been incarcerated. 80 For example, in

United States v. Wyatt, Chief Judge Leonard T. Strand considered Mr. Wyatt’s motion for


                                                 8
         Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 9 of 24




compassionate release when the movant suffered from “(1) severe coronary artery disease, (2)

heart failure, (3) pleural effusion . . . (4) moderate carotid artery stenosis, (5) gallbladder polyps,

(6) type two diabetes mellitus, (7) essential hypertension, (8) hyperlipidemia, . . . and (11) benign

prostatic hyperplasia.” 81 Chief Judge Strand denied Mr. Wyatt’s motion and cited his history of

armed robberies as direct evidence of his propensity towards violence, stating “Wyatt

demonstrated that he was willing to commit violence when he threatened bank employees and

brandished a weapon during his robberies. . . . [t]he fortuitous fact that his robberies did not result

in any actual physical injuries is in no way mitigating.” 82 Mr. Wyatt had been incarcerated for

over twenty years, but Judge Strand still found he posed a danger to the community because every

time the system released him in the past he immediately returned to violent crime. 83

        Judges are disinclined to grant compassionate release to movants whose criminal history

involves heightened levels of violence or homicide. 84 For example, in United States v. Walker,

Judge Robert N. Scola considered Mr. Walker’s motion for compassionate release. 85 The court

sentenced Mr. Walker in 2005 to a mandatory life term of imprisonment under the three-strikes

statute following convictions for “multiple counts of carjacking and firearm offenses[.]” The

sentencing court applied the three strike enhancement because it found two earlier robberies to be

serious violent felonies. 86 Judge Scola held the movant’s medical condition satisfied the

“extraordinary and compelling” language of the compassionate release statute, but reasoned the

requested “reduction, given the seriousness of his offenses and his criminal history, inappropriate

at this time.” 87

        Much like the incarcerated petitioner in Wyatt, Mr. Martin has been in prison for over

twenty years, with his most recent offense being an armed robbery. Like Mr. Wyatt, Mr. Martin

returned to violent crime repeatedly, brandishing weapons both to intimidate and assault his


                                                  9
       Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 10 of 24




victims. And much like the movant in Walker, Mr. Martin is serving a life-sentence for a “third-

strike” crime of violence. Like Mr. Walker, Mr. Martin’s offenses were violent robberies. Mr.

Martin threatened bank tellers and assaulted an unarmed female security guard. This is a violent

offense. We must also consider Mr. Martin’s earlier convictions for second degree murder and an

earlier armed robbery, which establish a behavioral pattern of disregard for the life and wellbeing

of community members.

       Mr. Martin cites distinguishable facts relied upon by courts granting compassionate release

to an incarcerated person with a history of armed robbery. 88 In United States v. Morris, Judge

John C. Coughenor considered Mr. Morris’s motion for compassionate release. The sentencing

judge convicted Mr. Morris as an accomplice to three-armed bank robberies occurring over twenty

years ago. 89 Mr. Morris drove the getaway car, but because of his role as a conspirator, prosecutors

charged him with armed bank robbery and a number of other crimes carried out by his accomplice.

Mr. Morris’s firearm counts “came with consecutive 10- and 25-year mandatory minimums,” and

“the Court sentenced Morris to 44 years in prison.” 90 Judge Coughenor granted Mr. Morris’s

motion for compassionate release, finding the nature of his crime warranted sentence reduction as

his accessory involvement and lack of other criminal history suggested he did not pose a danger

to the community. 91

       Mr. Martin’s case is distinguishable. Mr. Martin played an active role in his bank robberies:

he procured and wielded a sawed-off shotgun on multiple occasions – one of which lead to the

death of a young woman. Martin planned his first bank robbery for himself and accomplices, and

carried out the second robbery alone.

       Mr. Martin asks we consider cases granting compassionate release to individuals currently

serving life sentences. In United States v. Williams, the incarcerated person moving for


                                                 10
        Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 11 of 24




compassionate release had a history of armed bank robbery and brandishing a firearm during a

crime of violence. 92 The court sentenced Mr. Williams to life imprisonment under the three strike

statute because of his role in earlier bank robberies. 93 Judge M. Casey Rodgers granted release

reasoning though Mr. Williams posed a risk to public safety “based on the nature and

circumstances of his offenses,” home confinement and otherwise strict terms of supervised release

would lessen this risk. 94

        Unlike Judge Rodgers in Williams, we are unable to rely on the community protection

supervised release and home confinement provide. Although Mr. Martin submits to the extent we

find “he poses a minimal danger, the imposed term of supervised release mitigates that danger,” 95

Mr. Martin has previously been noncompliant when given opportunities for supervised release. In

his most recent period of supervised release he repeatedly tested positive for narcotics in his urine

when he was reporting, and he disappeared in fall 1996. 96 Mr. Martin asks us to place him on

supervised release in a town several states away, in an area where he committed serious crimes in

the past. We cannot do so.

        We next consider “the history and characteristics of the person” 97 and consider the

incarcerated person’s character beyond their criminal background. An incarcerated person’s

disciplinary record and involvement in prison programming bears on our assessment of the

inmate’s character. 98 We are mindful of the Supreme Court’s direction in Pepper v. United States,

“evidence of post sentencing rehabilitation may be highly relevant to several of the § 3553(a)

factors that Congress has expressly instructed district courts to consider at sentencing.” 99 We

commend Mr. Martin for his excellent disciplinary record since 2004 and his extensive

engagement with educational opportunities while incarcerated.




                                                 11
        Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 12 of 24




        Other incarcerated persons warranting compassionate release have demonstrated a

supportive family who will help their reentry into the community. 100 For instance, in United States

v. Loyd, the movant’s fatherhood to four children persuaded the court to grant compassionate

release, stating his parenthood would reduce the likelihood he would return to crime. 101 Mr. Martin

claims he has siblings willing to take him in, but he offers little evidence of the nature of their

relationship, and he reports no relationship with any of his six children.

        As a component of “the history and characteristics of the person,” 102 Mr. Martin argues

his advanced age and health conditions make him less likely to commit crimes in the future. 103

We agree with the statistical truth of this assertion. 104 But Mr. Martin has not been deterred by

serious medical conditions in the past. Mr. Martin was first diagnosed with a heart condition in

1996 after suffering a heart attack. 105 Two years later, “[r]ecords from the St. Joseph's Hospital in

Philadelphia listed that the subject was admitted on December 24, 1998 for a principal diagnosis

of [scar tissue in the chest] with trapped lung and secondary diagnosis of pneumonia, cocaine abuse

and coronary artery disease.” 106 Mr. Martin committed an armed robbery with a sawed-off shotgun

less than a year later – when one might have expected him to be medically fragile and incapable –

during which he physically assaulted bank employees and threatened their lives.

        We also look to history of drug addiction when considering “the history and characteristics

of the person.” 107 Mr. Martin has an extensive history of narcotic use, at one point spending $125

a day on a cocaine habit. Mr. Martin has been noncompliant when given opportunities for

supervised release in the past, disappearing for a period in fall 1996, and repeatedly testing positive

for narcotics in his urine. 108

        We consider “the nature and seriousness of the danger to any person or the community that

would be posed by the person’s release.” 109 In United States v. Esparza, Judge B. Lynn Winmill


                                                  12
        Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 13 of 24




considered seventy-year-old Mr. Esparza’s motion for compassionate release when he medically

met the “extraordinary and compelling” language of section 3582. 110 Mr. Esparza’s criminal

history consisted primarily of armed drug trafficking charges. 111 While incarcerated, Mr. Esparza

participated in drug treatment programs. 112 Judge Winmill denied the motion reasoning “[t]he

Court cannot find that if Mr. Esparza[] is released he would not pose a danger to the community.

. . [f]or that reason, and that reason alone, the Court reluctantly concludes that it cannot order Mr.

Esparza's release.” 113

        Much like the movant in Esperanza, Mr. Martin has a history of armed criminal charges.

Mr. Martin committed several serious violent crimes – a second degree murder, and two armed

robberies – with a sawed-off shotgun. Mr. Martin argues his murder charge and other offenses

were so long ago he no longer poses a danger to the community. We are not convinced. Through

the First Step Act, Congress gave sentencing courts the power and responsibility to reduce the

sentences of those who can be safely released into the community without permission from the

Bureau of Prisons. 114 Mr. Martin repeatedly engaged in acts of heightened violence which show a

disregard for others. He does not seem to be reformed by his time in prison from his first two major

convictions, and Congress directs us to weigh the safety of the community when considering

motions for compassionate release. 115

        Mr. Martin has not shown us, based on our review of several factors, he would not pose a

danger under section 3142(g) if granted compassionate release.

        B.      Reducing Mr. Martin’s life sentence is not consistent with the section 3553(a)
                factors.

        Even if Mr. Martin could persuade us he does not pose a danger to others or the community,

we would still need to find reducing his sentence is consistent with Congress’s sentencing factors

in section 3553(a). We cannot do so.
                                                 13
        Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 14 of 24




       We must “consider[] the [sentencing] factors set forth in section 3553(a) to the extent that

they are applicable.” 116 “Because section 3553(a) establishes factors to consider in initially

imposing a sentence, not every factor applies here.” 117 The applicable factors are:

       (1) the nature and circumstances of the offense and the history and characteristics
           of the defendant;

       (2) the need for the sentence imposed--
                (A) to reflect the seriousness of the offense, to promote respect for the law,
                and to provide just punishment for the offense;
                (B) to afford adequate deterrence to criminal conduct;
                (C) to protect the public from further crimes of the defendant; and
                (D) to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most effective
                manner;
       . . . [and]

       (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct[.] 118

       We first look to the “nature and circumstances of the offense and the history and

characteristics of the defendant.” Mr. Martin is incarcerated for a three-strike life sentence imposed

after committing a third crime of violence. He has an extensive violent criminal history, including

a second-degree felony murder. Although Mr. Martin has shown rehabilitation and good conduct

while in custody, he has little to no employment history outside of prison and no reported

relationship with his six children.

       We consider “the need for the sentence imposed.” As to this factor, Congress mandates:

“The court shall impose a sentence sufficient, but not greater than necessary, to comply with the

purposes set forth in paragraph (2).” 119 The United States argues releasing Mr. Martin would

undermine the seriousness of the offense, fail to promote respect for the law, and would not be just

punishment. Mr. Martin argues the three-strike statute is rarely used and he would be looking at a

guideline range of 24.25 - 25.25 years if sentenced today. 120 We find this argument uncompelling,



                                                 14
       Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 15 of 24




as we are not evaluating a change in law argument, nor has Mr. Martin plead one. We agree with

the United States and follow other courts denying compassionate release to a movant in part

because they have a history of serious violent offenses. 121

       Mr. Martin has historically shown an inability to be deterred from criminal conduct. He

repeatedly wielded deadly weapons and harmed members of the Pennsylvania and North Carolina

communities in which he lived. 122 As discussed above, we find Mr. Martin still poses a danger to

his community despite his age and medical conditions. 123 And we find no good argument to find

he would not receive “educational or vocational training, medical care, or other correctional

treatment” in prison.

       We consider potential sentence disparities between Mr. Martin and defendants with similar

records who have been found guilty of similar conduct. Allowing Mr. Martin to serve out his

sentence would not create an unwarranted sentence disparity between himself and other violent

career criminals sentenced under the same statute.

III.   Conclusion

       In designing a system of compassionate release in the First Step Act, Congress decided

persons incarcerated in federal prisons must be able to petition the federal courts, and not just the

Bureau of Prisons, for compassionate release. Congress requires the incarcerated person present

“extraordinary and compelling” reasons for a sentence reduction and then requires us to determine

whether the released incarcerated person would be a danger to his community if released, and to

weigh if a reduction is warranted under the section 3553(a) factors.

       The United States concedes Mr. Martin presents an extraordinary and compelling reason

for his release, requiring we only consider Mr. Martin’s danger to his community and the section

3553(a) factors before ruling on his release. He has not met his burden on either of these



                                                 15
           Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 16 of 24




requirements as of today. Mr. Martin’s violent criminal history, including twice committing violent

crimes after serving long sentences, mandates against releasing him again. We deny Mr. Martin’s

motion finding he would endanger his community if released and the section 3553(a) factors weigh

against a sentence reduction.


1
    Presentence Investigation Report (PSR) at ¶ 38.
2
    Id. at ¶ 48.
3
    Id.
4
    Id. at ¶ 39.
5
    Id. at ¶ 47.
6
    Id. at ¶ 33.
7
    Id.
8
    Id.
9
    Id.
10
     Id.
11
     Id.
12
  18 Pa. C.S.A. 2502(b) (“Murder of the second degree--A criminal homicide constitutes murder
of the second degree when it is committed while defendant was engaged as a principal or an
accomplice in the perpetration of a felony.”).
13
     PSR at ¶ 50.
14
     Id. at ¶ 33. There is a fourth offense listed in the PSR for which there is no discernable record:

           The subject was arrested on March 17, 1987 for theft by unlawful
           taking/disposition, theft by receiving stolen property and criminal conspiracy. He
           was charged with these offenses under Philadelphia Municipal Court Case 8703-
           1898. He failed to appear for court proceedings and a bench warrant was issued for
           his arrest. No details of this offense are available. The subject was arrested due to
           this bench warrant as referenced in paragraph 13 of the offense conduct section of
           this report. Id. at ¶ 37.

                                                    16
           Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 17 of 24




15
     Id. at ¶ 41.
16
     Id.
17
     Id. at ¶ 42.
18
     Id. at ¶ 49.
19
     Id. at ¶ 48. Mr. Martin self-reports he stopped using drugs for a few months in 1987. Id.
20
  PSR at ¶ 34 (“Martin admitted he carried the shotgun into the bank but qualified the use of the
weapon by noting that it had no shells in the weapon and that the weapon had a broken hammer
thus rendering it inoperable. An investigation of the weapon by the FBI confirmed that the shotgun
was in fact inoperable and could not have been fired during the robbery.”).
21
     Id.
22
     Id.
23
     ECF Doc. No. 137, at p. 2.
24
     PSR at ¶ 34.
25
     Id.
26
     Id.
27
     Id.
28
     Id.
29
     Id.
30
     Id. at ¶ 48.
31
     Id. at ¶¶ 34, 49.
32
     Id. at ¶ 34.
33
     Id. at ¶ 7.
34
     Id. at ¶ 8.
35
     Id.
36
     Id. at ¶ 9.
                                                  17
           Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 18 of 24




37
     Id.
38
     Id.
39
     Id. at ¶ 10.
40
     Id.
41
     Id.
42
     Id. at ¶ 11.
43
     ECF Doc. No. 119-1.
44
     18 U.S.C. § 924(c).
45
     ECF Doc. No. 119-1.
46
     PSR at ¶ 15.
47
     ECF Doc. No. 131, at p. 1.
48
     18 U.S.C. § 3559(c).
49
  United States v. Martin, No. 98-178, 2001 WL 493199, at* 1 (E.D. Pa. May 7, 2001). Mr. Martin
appealed, and the United States Court of Appeals for the Third Circuit affirmed the judgment of
conviction and sentence. United States v. Martin, 46 F. App'x 119 (3d Cir. 2002).

Mr. Martin repeatedly petitioned for habeas relief challenging this sentence. On March 11, 2004,
Mr. Martin petitioned for habeas relief under section 2255 attacking the validity of his sentence
and arguing ineffective assistance of counsel. United States v. Martin, No. 98-178, 2005 WL
1168383 (E.D. Pa. May 16, 2005). Judge Shapiro conducted an evidentiary hearing, made findings
of fact, and denied Mr. Martin's section 2255 motion. Id. Mr. Martin appealed, and our Court of
Appeals affirmed Judge Shapiro's denial of his habeas motion. United States v. Martin, 262 F.
App'x 392 (3d Cir. 2008).

In June 2016, we granted Mr. Martin's motion to appoint the Federal Community Defender Office
for the Eastern District of Pennsylvania ("Federal Defender") to represent him in his pro se motion
for habeas relief under Johnson v. United States, __ U.S. __, 135 S. Ct. 2551 (2015). ECF Doc.
No. 125. Under 28 U.S.C. § 2255 incarcerated persons may, with the permission of the federal
courts, file second or successive motions to challenge their sentence when there has been a change
in the law. Mr. Martin argued the Supreme Court in Johnson invalidated the residual clause
definitions of “serious violent felony" in the three-strikes statute and "crime of violence" in the
Armed Career Criminal Act. On May 10, 2018, our Court of Appeals denied Mr. Martin's
application under 28 U.S.C. §§ 2244 and 2255 to file a second or successive section 2255 motion.
The Court of Appeals found "[e]ven if those residual clause definitions were invalid under
                                                18
       Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 19 of 24




Johnson, however, [Mr. Martin] has not made a prima facie showing that his convictions of armed
bank robbery under 18 U.S.C. § 2113(d) would not remain 'serious violent felonies' or 'crimes of
violence' under the 'elements clause' definitions contained in those statutes." In re Robert Earl
Martin, No. 16-2623 (citing United States v. Wilson, 880 F.3d 80, 88 (3d Cir. 2018)). After the
mandate from our Court of Appeals denied Mr. Martin leave to file a second or successive petition,
we denied his section 2255 motion. ECF Doc. No. 128.

On December 10, 2018, Mr. Martin pro se requested permission from our Court of Appeals to file
a successive section 2255 application under Sessions v. Dimaya, __ U.S. __, 138 S. Ct. 1204
(2018). In Dimaya, the Supreme Court held the definition of "crime of violence" in the residual
clause of the Immigration and Nationality Act, 18 U.S.C. § 16(b), is unconstitutionally vague. Id.
On December 20, 2018, our Court of Appeals rejected his argument Dimaya invalidated the
residual clauses of the Armed Career Criminal Act and the three-strikes statute. 18 U.S.C. §
3559(c). Our Court of Appeals also rejected his argument without the residual clauses his armed
bank robberies do not constitute "crimes of violence" supporting his section 924(c) conviction or
"serious violent felonies" supporting his section 3559(c) sentence. ECF Doc. No. 129.

On August 27, 2019, Mr. Martin pro se requested permission from our Court of Appeals to file a
second or successive section 2255 motion under United States v. Davis, __ U.S. __, 139 S.Ct. 2319
(2019). In Davis, the Supreme Court held Congress’s definition of "crime of violence" in the
residual clause of the Armed Career Criminal Act was unconstitutionally vague. Id. But the
Supreme Court reviewed the claim in a Hobbs Act robbery; it did not address armed bank robbery.
After the Supreme Court's decision in Davis, our Court of Appeals authorized approximately two
hundred previously stayed applications as second or successive section 2255 motions under section
924(c)(3)(B). In re Matthews, 934 F.3d 296, 298 n.2 (3d Cir. 2019). Our Court of Appeals directed
the Clerk of the Court to transfer Mr. Martin's application back to us. Id. Citing the 2019 Davis
holding, Mr. Martin pro se returned for a third petition habeas petition arguing his sentence is
unconstitutional under Davis.

We denied this successive habeas petition. ECF Doc. No. 137. We held Judge Shapiro did not
sentence him under the Armed Career Criminal Act; she sentenced him under the three-strikes
statute, 18 U.S.C. § 3559(c), and our Court of Appeals affirmed the conviction. ECF Doc. No. 137.
We found our Court of Appeals already held we cannot extend Supreme Court holdings striking
residual clauses under the Armed Career Criminal Act to similar language in the three-strikes
statute. Id. We found nothing in the Supreme Court’s holding in Davis to distinguish Mr. Martin's
renewed pro se argument or requiring we apply precedent under the Armed Career Criminal Act
to his life sentence. Id. We further explained our Court of Appeals already held Mr. Martin’s crime
of armed bank robbery is a “crime of violence” under the elements clause of the Armed Career
Criminal Act, so even if we applied it to a sentence under the three-strikes statute, the Supreme
Court's 2019 holding in Davis relating to the residual clause did not warrant habeas relief. Id.

On May 26, 2020, Mr. Martin moved to vacate under Federal Rules of Civil Procedure 59(e) and
60(b) arguing we did not afford him adequate time to file a reply before our February 28, 2020
denial of his habeas petition after the United States opposed his petition on February 20, 2020.
ECF Doc. No. 136. Out of an abundance of caution, on June 2, 2020 we reexamined our February
28, 2020 Order and found “no basis for error, no new facts or newly discovered evidence and no
                                                19
           Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 20 of 24




finding of fraud, misrepresentation, or misconduct by the United States,” and denied his motion.
ECF Doc. No. 145, at p. 1.
50
     ECF Doc. No. 161, at pp. 27-28; ECF Doc. No. 161-1, at pp. 177-179.
51
     ECF Doc. No. 168, at p. 4.
52
     Id.
53
     ECF Doc. 161-1, at p. 3-5; PSR at ¶ 43.
54
     PSR at ¶ 43.
55
     Id. at ¶ 44.
56
     ECF Doc. 161-1, at p. 3.

           Ischemic cardiomyopathy (CM) is the most common type of dilated
           cardiomyopathy. In Ischemic CM, the heart's ability to pump blood is decreased
           because the heart's main pumping chamber, the left ventricle, is enlarged, dilated
           and weak. This is caused by ischemia - a lack of blood supply to the heart muscle
           caused by coronary artery disease and heart attacks.

https://my.clevelandclinic.org/health/diseases/17145-ischemic-cardiomyopathy
57
     ECF Doc. 161-1, at p. 3.
58
     Id., at p. 5 (for hypertension).
59
     Id. (for hyperlipidemia).
60
     Id. (for hypertension and unsteady heart rhythm).
61
     Id. (for anticoagulation).
62
     Id. (for hypertension and heart failure).
63
     Id., at p. 6.
64
     Id., at pp. 18, 19, 33, 41.
65
     ECF Doc. No. 161-1, at p. 150.
66
     ECF Doc. No. 161, at p. 3.
67
     ECF Doc. No. 150.
                                                  20
           Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 21 of 24




68
     Id., at p. 29.
69
     Id.
70
     Id.
71
     18 U.S.C. § 3582.
72
   ECF Doc. No. 167, at p. 3 (“On March 30, 2020, Martin submitted a request for compassionate
release to the warden.”).

           The government acknowledges that an inmate who presents a risk factor identified
           by the CDC as increasing the risk of an adverse outcome from COVID-19 presents
           “a serious physical or medical condition . . . that substantially diminishes the ability
           of the defendant to provide self-care within the environment of a correctional
           facility,” as stated in note 1(A), as, due to his condition, the defendant may be less
           able to protect himself against an unfavorable outcome from the disease. Here, the
           defendant’s conditions of COPD, obesity, congestive heart failure, coronary artery
           disease, and cardiomyopathy meet that test.

Id. at p. 12.
73
     Id., at pp. 3, 12.
74
     U.S.S.G. § 1B1.13(2).
75
     United States v. Salvagno, No. 02-51, 2020 WL 3410601, at *7 (N.D.N.Y. Apr. 23, 2020).
76
     18 U.S.C. § 3142(g).
77
     United States v. Wyatt, No. 97-3015, 2020 WL 3643467, at *8 (N.D. Iowa July 6, 2020).
78
     United States v. Martinez, No. 12-862-10, 2020 WL 2079542, at *2 (S.D.N.Y. Apr. 28, 2020).
79
   United States v. Echevarria, No. 17-0044, 2020 WL 2113604, at *3 (D. Conn. May 4, 2020).
Mr. Martin cites language from our holding in United States v. Ladson, outlining how judges are
more likely to grant compassionate release when the incarcerated person is further along in his or
her sentence. United States v. Ladson, No. 04-697-1, 2020 WL 3412574 (E.D. Pa. June 22, 2020).
We distinguish Mr. Martin’s request because the court convicted Mr. Ladson of a Hobbs Act
robbery, 18 U.S.C. § 1951(a), not an armed robbery; the court did not sentence Mr. Ladson to a
life term; and the Bureau of Prisons expected to release him in November 2022. Id.
80
     Wyatt, 2020 WL 3643467, at *8.
81
     Id., at *6 (internal citations omitted).

                                                     21
           Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 22 of 24




82
     Id., at *10.
83
     Id.
84
   See, e.g., United States v. Levine, No. 91-3, 2020 WL2537786 (N.D. Ind. May 19, 2020)
(denying release to seventy-eight-year-old serving life sentence for orchestrating the murder of his
brother and sister-in-law); United States v. Arana, No. 95-80272-13, 2020 WL 2214232 (E.D.
Mich. May 7, 2020) (denying release to a defendant serving life sentence for drug offenses and
murder who otherwise had a compelling medical justification for release); United States v. Epstein,
No. 14-287-1, 2020 WL 2537648 (D.N.J. May 19, 2020) (denying release to a seventy-four-year-
old defendant who suffers from numerous ailments, but committed violent kidnapping offenses);
United States v. Logan, No. 96-20, 2020 WL 730879, at *3 (W.D. Ky. Feb. 13, 2020) (denying
compassionate release to an eighty-one-year-old with prostate cancer, glaucoma, blindness, and
diabetes who had served more than twenty-two years of a life sentence but reducing the
defendant’s sentence “would minimize the nature and seriousness of the offense,” which involved
arson resulting in four deaths).
85
     Walker v. United States, No. 16-21973, 2020 WL 2308468 (S.D. Fla. May 8, 2020).
86
     Id.
87
     Id.
88
   See, e.g., United States v. Pena, No. 15-551, 2020 WL 2301199, at *1 (S.D.N.Y. May 8, 2020)
(granting compassionate release of defendant who helped to organize an armed robbery, but
distinguishable from the present case because Mr. Pena neither brandished a weapon nor
participated in the robbery); United States v. McCarthy, No. 17-0230, 92-0230, 2020 WL 1698732,
at *5 (D. Conn. Apr. 8, 2020) (granting compassionate release of defendant convicted of armed
bank robbery, but distinguishable because Mr. McCarthy had a history of excellent behavior on
earlier supervised release, and suffered from serious mental health issues the court found would
be better addressed outside the prison environment).
89
  United States v. Morris, No. 99-174, 2020 U.S. Dist. LEXIS 108905 (W.D. Wash. June 22,
2020).
90
     Id., at *3-4.
91
     Id. at *10-12.
92
     United States v. Williams, No. 04-95, 2020 WL 1751545, at *1 (N.D. Fla. Apr. 1, 2020).
93
     Id.
94
  Id. at *3; see also United States v. Parker, No. 98-749-1, 2020 WL 2572525, at *14 (C.D. Cal.
May 21, 2020) (granting compassionate release notwithstanding defendant’s “leadership of a drug
distribution network and his abuse of a position of trust,” distinguishable from Mr. Martin because
                                                22
           Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 23 of 24




Mr. Parker’s history led the court to conclude he did not pose a danger to the community); United
States v. Curtis, No. 03-533, 2020 WL 1935543, at *5-6 (D.D.C. Apr. 22, 2020) (granting
compassionate release to career offender whose rapidly deteriorating health made him highly
unlikely to “commit further crimes,” distinguishable because Mr. Curtis was 85% blind and
confined to a wheelchair while Mr. Martin is ambulatory).
95
     ECF Doc. No. 168, at p. 3.
96
     PSR at ¶¶ 34, 49.
97
     18 U.S.C. § 3142(g).
98
   See, e.g., United States v. Davis, No. 12-712, 2020 WL 3790562 (S.D.N.Y. July 7, 2020)
(denying compassionate release while considering a positive disciplinary record while
incarcerated); United States v. Copeland, No. 02-1120, 2020 WL 2537250, at *3 (E.D.N.Y. May
19, 2020) (granting compassionate release while after considering positive disciplinary record
while incarcerated).
99
     Pepper v. United States, 562 U.S. 476, 491 (2011).
100
  United States v. Loyd, No. 15-20394-1, 2020 WL 2572275, at *4–5 (E.D. Mich. May 21, 2020);
United States v. Schafer, No. 18-6152, 2020 WL 2519726, at *7 (W.D.N.Y. May 18, 2020).
101
      Loyd, 2020 WL 2572275, at *4.
102
      18 U.S.C. § 3142(g).
103
      ECF Doc. No. 168, at p. 3-4.
104
    United States Sentencing Commission, The Effects of Aging on Recidivism Among Federal
Offenders, p. 30 (December 2017), available at
https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-
publications/2017/20171207_Recidivism-Age.pdf (“Among offenders released younger than age
21, 67.6 percent were rearrested compared to 13.4 percent of those released age 65 or older.”).
105
      PSR at ¶ 43.
106
      Id. at ¶ 44.
107
      18 U.S.C. § 3142(g).
108
      PSR at ¶¶ 34, 49.
109
      18 U.S.C. § 3142(g).
110
      United States v. Esparza, No. 07-00294, 2020 WL 1696084 (D. Idaho Apr. 7, 2020).
                                                 23
            Case 2:98-cr-00178-MAK Document 172 Filed 07/13/20 Page 24 of 24




111
      Id., at *3.
112
      Id., at *4.
113
      Id. (citing USSG § 1B1.13).
114
      See First Step Act of 2018, § 603(b), Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018).
115
      18 U.S.C. § 3142(g).
116
      18 U.S.C. § 3582(c)(1)(A).
117
      United States v. Rodriguez, No. 03-00271, 2020 WL 1627331, at *6 (E.D. Pa. Apr. 1, 2020).
118
      18 U.S.C. § 3553(a).
119
      Id.
120
      ECF Doc. No. 161, at pp. 25-26.
121
   See, e.g., Walker, 2020 WL 2308468 (declining to reduce a life sentence after sixteen years
served regardless of medical condition when instant and earlier offenses were violent); Arana,
2020 WL 2214232 (denying release to movant with a history of violent offenses); Epstein, WL
2537648 (denying release to a seventy-four-year-old defendant who suffers from numerous
ailments but committed violent kidnapping offenses).
122
   See, e.g., Esparza, 2020 WL 1696084 (denying release for seventy-year-old defendant suffering
from heart disease and stage 4 kidney disease because he posed a danger to the community;
“Esparza had drug trafficking convictions at ages 23, 40, 44, 50 and 59. It would be foolish to
assume that he is unlikely to return to peddling drugs at age 70”).
123
   See, e.g., United States v. Butler, No. 19-834-10, 2020 WL 1689778 (S.D.N.Y. April 7, 2020)
(“While the prospect of contracting COVID-19 undeniably presents a serious risk to [the
defendant’s] health, his [early] release . . . at least equally exposes the community to a serious risk
that he would resume violence.”).




                                                  24
